



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Smith,









2016 BCCA 29




Date: 20160125

Docket: CA43148

Between:

Regina

Respondent

And

Trevor
James Smith

Appellant






Before:



The Honourable Mr. Justice Lowry

The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Fitch




On appeal from:  An
order of the Supreme Court of British Columbia, dated September 26, 2011 (
R.
v. Smith
, Kamloops Docket 91778-2).




Counsel for the Appellant:



G. R. Kotz





Counsel for the Respondent:



E. A. Campbell





Written Joint Submission filed:



December 16, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2016









Written Reasons of the Court








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014 SCC 26. 
Held: Appeal allowed.  The appellant was entitled to a credit on a 1:1.5 basis.

Reasons for Judgment of the Court:

[1]

The appellant pleaded guilty to robbery with a firearm and assault
causing bodily harm.  He was convicted on July 13, 2011, and sentenced on September 26,
2011, to 5 years and 5 months imprisonment on the first count, with 1
year concurrent on the second count.  At the time of sentencing, he had been in
custody for eight months for which he received credit on a 1:1 basis, resulting
in a remaining sentence of 4 years and 9 months imprisonment.

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
, 2014 SCC 26, he pursued his wish to appeal
his sentence.

[3]

The Crown does not oppose the granting of credit at a rate of 1:1.5. 
The appellant is not otherwise disqualified from such credit under
s. 719(3.1) of the
Criminal Code
.

[4]

An extension of time for the filing of this appeal is granted and leave
to appeal is granted.  The appeal is allowed to the extent that the sentence on
count 1 is reduced to 4 years and 5 months imprisonment, after
allowing a credit of a further four months for pre-sentence custody, for a
total credit of one year.

The Honourable Mr. Justice Lowry

The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Fitch


